                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                      The Stlvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007



                                                      January 15, 2020
 By Hand
 The Honorable Andrew L. Carter, Jr.
 United States District Judge
 Southern District of New York
 40 Foley Square, Room 435
 New York, New York 10007

        Re:     United States v. Francisco Brito, 14 Cr. 223 (ALC)

 Dear Judge Carter:

       The Government writes to respectfully request that the Court so order that Mr. Noel Roman
 may be substituted for the current co-signer on the defendant's appearance bond, Ms. Marleen
 Gonzalez.

         As background, on or about December 4, 2019, the defendant was presented before
 Magistrate Judge Barbara C. Moses, on alleged violations of supervised release. Judge Moses
 released the defendant upon several conditions, including that the defendant secure one financially
 responsible person to serve as the co-signer for his appearance bond. That same day, a
 representative of the U.S. Attorney's Office interviewed the defendant's proposed co-signer, Ms.
 Gonzalez, and approved her.

         The defendant now seeks to substitute Mr. Roman as a co-signer. A representative of the
 U.S. Attorney's Office has interviewed Mr. Roman, and has approved him as an appropriate co-
 signer for the bond.



                                                      Respectfully submitted,
SO ORDERED:
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
HON. ANDREW L. CARTER~Fl.                             Southern District of New York
UNITED STATES DISTRICT JUDGE \ • \'3 _2-.Q

                                                 By~f;::~
                                                        ~                              p--
                                                      Assistant United States Attorney
                                                      (212) 637-2315
 cc: Michael H. Sporn, Esq. (via email)
